TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-16-00375-CR



                                 James Edward Epperson, Appellant

                                                    v.

                                     The State of Texas, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
      NO. 13-1620-K368, HONORABLE STACEY MATHEWS, JUDGE PRESIDING



                   ORDER AND MEMORANDUM OPINION

PER CURIAM

                  James Edward Epperson seeks to appeal his April 29, 2016 judgment adjudicating

guilt following the revocation of his community supervision. The clerk’s record contains the

district court’s 2014 certification reflecting that Epperson waived his right to appeal from his “Order

of Deferred Adjudication; Community Supervision.” However, the clerk’s record does not contain

the necessary trial court certification of Epperson’s right of appeal as to the 2016 judgment

adjudicating his guilt, which is the judgment he seeks to appeal. See Tex. R. App. P. 25.2(a)(2)

(requiring trial court to enter certification of defendant’s right of appeal “each time it enters a

judgment of guilt or other appealable order”), (d) (requiring record to include trial court’s

certification).

                  Accordingly, we abate this appeal and remand the cause to the district court for entry

of a certification of Epperson’s right of appeal from the April 29, 2016 judgment. See Tex. R. App.
P. 25.2(a)(2), 44.4. A supplemental clerk’s record containing the district court’s certification shall

be filed with this Court no later than July 11, 2016. See Tex. R. App. P. 34.5(c)(2).

               It is ordered on June 9, 2016.



Before Chief Justice Rose, Justices Pemberton and Bourland

Abated and Remanded

Filed: June 9, 2016

Do Not Publish




                                                  2